Citation Nr: 0101657	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether accrued benefits are payable to the appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to January 
1945.  He died on December [redacted], 1997.  The appellant is 
the veteran's widow.

This appeal arose from a September 1998 decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to accrued 
benefits.

In October 1999, the appellant had requested to appear for a 
hearing at the RO.  In February 2000, her representative 
submitted a written request that this hearing be canceled and 
the case be sent to the Board of Veterans Appeals (Board) for 
appellate review.


FINDING OF FACT

There were no unpaid periodic monetary benefits due to the 
veteran for the two year period preceding his date of death 
on December [redacted], 1997.


CONCLUSION OF LAW

The criteria for the payment of accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  The 
Board also finds that requirements regarding notice which 
must be provided to the appellant pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been satisfied by the letters and statement 
of the case which were provided to the appellant by the RO.

The applicable regulations concerning basic entitlement to 
accrued benefits are as follows:  where death occurred on or 
after December 1, 1962, periodic monetary benefits (other 
than insurance and servicemembers' indemnity) authorized 
under laws administered by the VA, to which a payee was 
entitled at his death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement as provided in Sec. 3.500(g) will, 
upon the death of such person, be paid as follows: (1) Upon 
the death of a veteran to the living person first listed as 
follows: (i) His or her spouse; (ii) His or her children (in 
equal shares); (iii) His or her dependent parents (in equal 
shares) or the surviving parent.  38 C.F.R. § 3.1000(a).

A review of the evidence of record indicates that by a 
September 1988 rating action the veteran was awarded a 
schedular 100 percent disability evaluation for his service-
connected bilateral hearing loss.  This award was made 
effective December 18, 1987.  He was continuously paid this 
amount until his death in December 1997.  There is no 
objective evidence of record to suggest that these benefits 
were not paid.  Since there is no indication that there are 
any monetary payments that were due and yet unpaid during the 
two year period prior to the last date of entitlement (that 
is, the veteran's December 1997 date of death), the appellant 
is not entitled to the payment of accrued benefits.  While 
the veteran was found to be entitled to a total disability 
evaluation due to individual unemployability from 1983 to 
1987, the law does not allow for the payment of accrued 
benefits for a period that exceeds the two years prior to the 
last date of entitlement.  In conclusion, it is found that 
the preponderance of the evidence is against the appellant's 
claim for the payment of accrued benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).  


ORDER

The appeal for the payment of accrued benefits is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

